Citation Nr: 0826324	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-40 783	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1975 to 
June 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in January 2007.  A transcript of that 
hearing is of record.

The Board notes that by way of a February 2007 Board 
decision, the Board reopened and remanded the veteran's claim 
for service connection for a right hip disability for further 
development, including a VA examination and nexus opinion.  
As this additional development is now completed, this case is 
once again properly before the Board.


FINDING OF FACT

The veteran's right hip disability is not related to military 
service.


CONCLUSION OF LAW

The veteran does not have a right hip disability that is the 
result of disease or injury incurred in or aggravated by 
active military service; nor may arthritis of the right hip 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1112, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2004, prior to the initial adjudication of the claim to 
reopen service connection for a right hip disability; and was 
again notified subsequent to the Board's February 2007 
remand.  Specifically regarding VA's duty to notify, the 
notifications to the veteran apprised her of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and secured an examination in 
furtherance of her claim.  The Board notes that the February 
2007 remand action ordered the AOJ to obtain all VA medical 
records relevant to the veteran's right hip disability claim.  
As such, an April 2007 letter to the veteran informed her 
that if she wanted VA to obtain medical records for her, 
including records from a VA facility, she should furnish VA 
with the dates and places of treatment, and then VA would 
obtain the reports.  The only response received by the 
veteran was a May 2007 statement noting that she did not have 
any further information or evidence to give VA to 
substantiate her claim.  Because the veteran did not provide 
VA with any specific dates of treatment, or facilities where 
she received treatment, the RO was unable to request any 
additional records on the veteran's behalf.  As such, the 
Board finds that VA has fulfilled its duty to assist.

The veteran contends that she is entitled to service 
connection for a right hip disability due to an injury 
sustained at West Point in 1986 while running in formation.

Here, the service medical records contain entries related to 
treatment for the veteran's right hip.  Specifically, the 
records contain a June 1986 entry noting right hip pain, but 
a June 1986 x-ray of the hips and pelvis noted that there was 
no evidence of a fracture or a stress reaction; and a bone 
scan also conducted in June 1986, noted that a three phase 
study of the right hip was done and found no abnormal hot or 
cold areas seen anywhere in the skeleton, including the right 
hip, and again noted that there was no evidence of a stress 
fracture of the right hip.  An April 1987 entry from the 
orthopedic clinic gave an impression of stress syndrome but 
noted that there was no significant pathology and that all x-
rays were negative.  Further, a December 1992 radiologic 
consult again noted that the veteran had a history of right 
hip pain since the summer of 1986, and requested an x-ray to 
evaluate a possible stress fracture; however, a pelvis and 
right hip x-ray showed no bony abnormality.  An orthopedic 
examination in December 1992 was unremarkable, with a normal 
range of motion of the hip joint, and no effusion or erythema 
evident.  Physical examinations dated in May 1976, February 
1979, and April 1981, all revealed a normal evaluation for 
the veteran's pelvis and lower extremities.

A July 2005 x-ray from the Leavenworth VA medical center 
(VAMC), noted degenerative arthritic changes involving the 
right hip, and no recent fracture or dislocation.

The veteran was afforded a VA examination in March 2008, at 
which she reported that she was a tactical officer during the 
summer of 1985 through 1986, and injured herself while 
running at the rear of a formation, and noted that she had an 
x-ray which ruled out a stress fracture.  The veteran 
reported increased intermittent pain and stiffness in the 
right hip, noting that she was having more difficulty raising 
her right leg to check her shoes after being outside.  An x-
ray of the right hip conducted at the time of the examination 
noted degenerative osteoarthritic changes involving the right 
hip with bony overgrowth of the right acetabular roof, and a 
calcific deposit adjacent to the greater trochanter 
suggestive of calcific tendinitis or bursitis of the right 
hip.  The x-ray also noted no recent fracture or dislocation.  

On examination, the examiner diagnosed the veteran with 
degenerative joint disease (osteoarthritis) in both hips, and 
bursitis/tendinitis in the right hip per x-ray and 
examination.  The examiner explained that the radiological 
review to the claimed area showed only degenerative 
osteoarthritic changes which were normally expected, and an 
age related change commonly found at age 56 (the veteran's 
age).  The examiner opined that it would be speculative to 
say that this condition was aggravated by the "stress 
syndrome" of the right hip and pelvis in 1986 since there 
was no documented evidence of bone injury at that time, 
noting that a radiologic examination conducted in 1986, was 
negative, showing no bony abnormality.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Additionally, certain chronic diseases, including arthritis, 
may be presumptively service connected if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2007).

Here, there is evidence of a current disability involving the 
veteran's right hip-specifically, osteoarthritis, and 
bursitis/tendinitis.  Further, the service medical records 
document complaints of right hip pain in June 1986, and an 
entry dated in April 1987 diagnoses the veteran with stress 
syndrome.  However, despite complaints related to hip pain, 
x-rays obtained in June 1986 and December 1992 found no 
evidence of a stress fracture, or bony abnormality.  Further, 
although an April 1987 entry gave an impression of stress 
syndrome, the examiner noted that there was no significant 
pathology and stated that all x-rays were negative.  
Therefore, even though the service medical records document 
complaints of hip pain during service, it is unclear if there 
was a right hip disability in service beyond pain, as the 
only assessment provided was "stress syndrome", and x-rays 
taken at the time of this assessment, and all other x-rays 
conducted during service, were negative for evidence of a 
fracture or bony abnormality.  Additionally, the Board finds 
that the absence of documented hip problems until over 10 
years after discharge, (the first post-service indication of 
a right hip disability is a July 2005 x-ray documenting 
degenerative osteoarthritic changes), weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (it is proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ("negative evidence" could be considered in 
weighing the evidence).  

Regarding a nexus between the veteran's current right hip 
disability, (osteoarthritis, bursitis/tendinitis), and 
service, the March 2008 examiner specifically opined that it 
would be speculative to say that this condition was 
aggravated by the "stress syndrome" of the right hip and 
pelvis documented in service, explaining that there was no 
documented evidence of a bone injury at that time, noting 
that a radiologic examination was negative, showing no bony 
abnormality.  Further, the examiner explained that the 
veteran's current degenerative osteoarthritic changes were 
most likely age related, and commonly found at age 56.  There 
is no medical opinion of record which contradicts this 
examiner's findings.

Regarding presumptive service connection, because the first 
post-service diagnosis of osteoarthritis was not until the 
July 2005 hip x-ray, there is no indication that arthritis 
manifested itself to a degree of 10 percent or more within 
one year of leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2007).

In summary, after weighing all the evidence of record, 
including the veteran's own statements, the Board finds that 
service connection for a right hip disability is not 
warranted.

The veteran nevertheless contends that her current right hip 
disability originated during her period of active military 
service.  However, while the veteran is competent as a 
layperson to describe the symptoms she experiences, she is 
not competent to provide a medical opinion as to their 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1)).  Consequently, the veteran's own 
assertions as to the etiology of her current disability have 
no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  Any 
current right hip disability is not traceable to an injury 
incurred in or aggravated during active military service.


ORDER

Service connection for a right hip disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


